PER CURIAM:
This claim was submitted for decision based upon the Notice of Claim and an Amended Answer. Claimant seeks payment of the sum of $2,586.61 for forms printed for the Department of Public Safety.
As the respondent, in its Amended Answer, admits the amount and validity of the claim, and as sufficient funds remained in its appropriation for the fiscal year in question from which the claim could have been paid, the Court makes an award to the claimant in the amount admitted.
Award of $2,586.61.